UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 29 , 201 6 BioCardia, Inc. (Exact name of Registrant as specified in its charter) Delaware 0-21419 2 3- (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 125 Shoreway Road, Suite B San Carlos, California 94070 (Address of principal executive offices, including zip code) (650) 226 - (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events. On December 29, 2016, BioCardia, Inc. (the “Company”) issued a press release announcing the initiation of the Company’s pivotal CardiAMP heart failure trial at two U.S. centers. A copy of the press release containing the announcement is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. ITEM 9.01 . Financial Statements and Exhibits. (d) Exhibits A list of exhibits furnished as part of this report is set forth in the Exhibit Index, which is presented elsewhere in this document, and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCARDIA, INC. Date: December 29, 2016 By: /s/ Peter Altman Peter Altman President and CEO EXHIBIT INDEX Exhibit No. Exhibit Description Press Release dated December 29, 2016
